     Case: 4:19-cv-03286-JAR Doc. #: 34 Filed: 04/19/21 Page: 1 of 1 PageID #: 138




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


ROBERT DIXON,                                    )
                                                 )
                 Plaintiff,                      )
                                                 )
v.                                               )           No. 4:19-CV-03286 JAR
                                                 )
JASON DAVIS, et al.,                             )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

         This prisoner civil rights complaint under 42 U.S.C. § 1983 is before the Court on

Plaintiff’s letter to the Court requesting video camera footage of the incident in question, which

the Court has construed as a motion for discovery. (Doc. No. 31). The Court subsequently

directed Defendants to either produce the requested discovery or file an objection thereto. (Doc.

No. 32). On March 29, 2021, Defendants notified the Court that they sent Plaintiff a copy of their

objections and responses to his discovery requests. (Doc. No. 33).

         Accordingly,

         IT IS HEREBY ORDERED that no later than Monday, April 26, 2021, Defendants

shall file their objections to discovery of the requested video camera footage with the Court.



Dated this 19th day of April, 2021.



                                                     _______________________________
                                                     JOHN A. ROSS
                                                     UNITED STATES DISTRICT JUDGE


                                                 1
